Citation Nr: 1428264	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-29 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUES

1.  Entitlement to a higher rating for post-traumatic stress disorder, rated as 70 percent disabling from March 18, 2010, and as 100 percent disabling from September 10, 2013.

2.  Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome, left knee.

3.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to August 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  By a rating action in July 2010, the RO granted service connection for post-traumatic stress disorder (PTSD) and assigned a 30 percent disability rating, effective March 18, 2010.  That decision also denied claims for ratings in excess of 10 percent for retropatellar pain syndrome, left knee and residuals of right knee injury.  The Veteran appealed.  Subsequently, by a rating action in October 2012, the RO increased the evaluation for PTSD from 30 percent to 70 percent, effective March 18, 2010.  By a rating action in January 2014, the RO increased the rating for PTSD from 70 percent to 100 percent, effective September 10, 2013.  

The Board notes that, in her substantive appeal, received in October 2011, the Veteran requested a personal hearing by videoconference at the Boise RO.  However, in a statement in support of claim (VA Form 21-4138), dated May 12, 2014, the Veteran withdrew her request for a hearing.  38 U.S.C.A. § 20.704(e) (2013).  

FINDING OF FACT

On May 16, 2014, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement withdrawing her appeal as to the issues of entitlement to increased ratings for PTSD, retropatellar pain syndrome, left knee  and residuals of right knee injury.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran concerning the issues currently on appeal have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  

In a statement in support of claim (VA Form 21-4138), dated May 12, 2014, the Veteran indicated that she wished to withdraw her appeal regarding the increased rating for the right knee and the increased rating claim for the left knee; she also indicated that she wished to withdraw her request for a hearing as well as the claim for an increased rating for PTSD.  

In this case, the Board finds that the Veteran has withdrawn her appeal as to all issues before the Board; hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the issues.  


ORDER

The appeal of all issues is dismissed.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


